DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 11-13, 16-17, 19, 22-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20220150933) further in view of Khoryaev (Pub No 20200275458).  ED

Regarding claim 1 and 13 and 16 and 29,
 	Lee teaches a method for wireless communication at a first user equipment (UE), comprising:
 	determining a first resource configuration and a second resource configuration (interpreted as  In step 1601, the first UE may receive a set of sidelink configurations from the network(gNB) and/or stores a set of sidelink configuration in the pre-configuration, see Lee para [0223])
 	selecting, from the first resource configuration and the second resource configuration, a sidelink channel resource configuration for a data transmission to the second UE; and (interpreted as In step 1604, the first UE may select a sidelink configuration matched with the constructed sidelink configuration from the valid set of sidelink configurations, see Lee para [0238])
 	transmitting/receiving the data transmission to the second UE according to the selected sidelink channel resource configuration (interpreted as In step 1607, if the second UE is located in the area related to the received information on the validity area, the second UE may apply the constructed sidelink configuration to sidelink transmission and reception between the first UE and the second UE for the service, see Lee para [0249])
 	However does not teach a set of symbols for sidelink communications; 
 	comprising a single first transmission time interval spanning the set of symbols;
 	comprising two or more second transmission time intervals spanning the set of symbols, the two or more second transmission time intervals each being shorter in length than the single first transmission time interval;
 	Khoryaev teaches a set of symbols for sidelink communications (interpreted as In some embodiments, the S-TTI may have either one or two DMRS symbols, resulting in slot based S-TTI and sub-slot based S-TTI physical structures, see para [0178])
 	comprising a single first transmission time interval spanning the set of symbols; (interpreted as In some embodiments, the S-TTI may have either one or two DMRS symbols, resulting in slot based S-TTI and sub-slot based S-TTI physical structures, see para [0178])
 	comprising two or more second transmission time intervals spanning the set of symbols, (In some embodiments, the UE 102 may select and/or use multiple short TTIs for one or more V2V sidelink transmissions by the UE 102, see Khoryaev para [0102]) the two or more second transmission time intervals each being shorter in length than the single first transmission time interval;  (interpreted as  legacy TTI may span one millisecond (msec), see para [0107]. Also see a short transmission rime interval (S-TTI) of less than one msec may be used, see para [0139]).
 	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink transmissions as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources such as symbols for transmissions.

Regarding claim 5,
 	Lee in view of Khoryaev the method of claim 1, further comprising:
 	receiving, from a base station, control signaling indicating the first resource configuration or the second resource configuration for the set of symbols, wherein selecting the sidelink channel resource configuration comprises selecting the indicated first resource configuration or the second resource configuration. (interpreted as  In step 1601, the first UE may receive a set of sidelink configurations from the network and/or stores a set of sidelink configuration in the pre-configuration, see Lee para [0223] In step 1604, the first UE may select a sidelink configuration matched with the constructed sidelink configuration from the valid set of sidelink configurations, see Lee para [0238]).

Regarding claim 6,
 	Lee in view of Khoryaev the method of claim 1, further comprising:
receiving, from a base station, control signaling indicating the first resource configuration and the second resource configuration for the set of symbols. (interpreted as  In step 1601, the first UE may receive a set of sidelink configurations from the network and/or stores a set of sidelink configuration in the pre-configuration, see Lee para [0223])

Regarding claim 7,
 	Lee in view of Khoryaev teaches the method of claim 1, further comprising:
 	determining one or more parameters associated with the data transmission, wherein selecting the sidelink channel resource configuration is based at least in part on the one or more parameters. (interpreted as For example, the first wireless device may select the sidelink configuration based on at least one of the quality of service (QoS) requirements of the service, the UE capability of the first wireless device, and/or the UE capability of the second wireless device, see Lee para [0208]).

Regarding claim 8,
 	Lee in view of Khoryaev teach The method of claim 7, wherein the one or more parameters comprise a priority associated with the data transmission, a channel busy ratio associated with the sidelink communications, a geographic location of the first UE, a type of the data transmission, or a combination thereof (interpreted as For example, the second UE may inform the first UE about location information related to the second UE. The first UE may identify the validity area where the second UE is located, from the received location information. For example, the first UE may use the validity area where the second UE is located for selecting the valid set of sidelink configurations from the set of sidelink configuration, Lee para [0230] [0231]).

Regarding claim 11,
 	Lee in view of Khoryaev teaches The method of claim 1, wherein the two or more second transmission time intervals comprise a first second transmission time interval spanning a first quantity of the set of symbols and a second second transmission time interval spanning a second quantity of the set of symbols different than the first quantity. (In some embodiments, the UE 102 may select and/or use multiple short TTIs for one or more V2V sidelink transmissions by the UE 102, see Khoryaev para [0102]. Legacy TTI may span one millisecond (msec), see para [0107]. Also see a short transmission rime interval (S-TTI) of less than one msec may be used, see Khoryaev para [0139]).
 	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink transmissions as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources such as symbols for transmissions.

Regarding claim 12,
 	Lee in view of Khoryaev teaches the method of claim 1, wherein the single first transmission time interval and each of the two or more second transmission time intervals each comprise a first symbol associated with automatic gain control, one or more second symbols associated with a physical sidelink control channel, one or more third symbols associated with a physical sidelink data channel, a fourth symbol associated with a gap symbol, or a combination thereof. (interpreted as In the example 1210 in FIG. 12, two patterns 1211 and 1215 are shown. The pattern 1211 includes a PSSCH 1212 followed by DMRS 1213. The pattern 1215 includes DMRS 1216 followed by the PSSCH 1217. Also in FIG. 12, three example patterns 1221, 1222, and 1223 are shown. Each of those patterns includes three symbols (one DMRS symbol and two PSSCH symbols). Various orderings of the DMRS symbol and PSCCH symbols are shown, see Khoryaev para [0171])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink transmissions as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources such as symbols for transmissions.

Regarding claim 17 and 30,
 	Lee in view of Khoryaev teaches The method of claim 16, further comprising:
 	receiving, from the second UE, a second indication of a pattern of transmission time intervals within the set of symbols, wherein a combination of the indication of one or more transmission time interval lengths and the pattern of transmission time intervals indicates the sidelink channel resource configuration. (interpreted as FIGS. 12 and 13, although the scope of embodiments is not limited in this respect. The example 1200 may be a basic S-TTI pattern of size equal to one. Basic S-TTI patterns for the lengths from 2 to 7 are shown, see Khoryaev, see para [0170]).
	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink transmissions as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources such as symbols for transmissions.

Regarding claim 19,
 	Lee in view of Khoryaev teaches the method of claim 16, the sidelink channel resource configuration is for communications between the first UE and the second UE via a first component carrier, the method further comprising: receiving, from the second UE, a second indication of one or more transmission time interval lengths indicating a second sidelink channel resource configuration from the set of possible resource configurations for communications between the first UE and the second UE via a second component carrier, (interpreted as FIGS. 12 and 13, although the scope of embodiments is not limited in this respect. The example 1200 may be a basic S-TTI pattern of size equal to one. Basic S-TTI patterns for the lengths from 2 to 7 are shown, see Khoryaev, see para [0170]) the second sidelink channel resource configuration different from the sidelink channel resource configuration for communications via the first component carrier; and communicating with the second UE via the second component carrier according to the second sidelink channel resource configuration. (interpreted as In some embodiments, S-TTI transmission may be permitted on dedicated resources comprising sPSCCH/sPSSCH resource pools or S-TTI component carriers. In some embodiments, S-RSSI, PSCCH/PSSCH RSRP measurements may be defined for S-TTI structure or configured time granularity, see Khorysaev para [0197])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink component carriers as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources for transmissions.

Regarding claim 22,
 	Lee in view of Khoryaev teaches The method of claim 16, wherein communicating with the second UE comprises:
 	transmitting a signal, during a first transmission time interval of the two or more transmission time intervals, reserving one or more symbols for communicating with the second UE in the first transmission time interval; and (interpreted as sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI or L-TTI resource allocations; transmission of two SCI-Formats, one intended to legacy (such as LTE R14) terminals and other intended to enhanced (such as R15) terminals; transmission of SCI to reserve S-TTI resources for transmission h other UEs 102; and/or other, see Khoryaev para [0194])
 	communicating with the second UE in the reserved one or more symbols in the first transmission time interval. (a method of sidelink communication for V2V (vehicle-to-vehicle) communication, see Khoryaev para [0194])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink component carriers as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources for transmissions.

Regarding claim 23,
 	Lee in view of Khoryaev teaches The method of claim 22, wherein:
 	the signal indicates a periodicity for communicating with the second UE in the reserved one or more symbols of the first transmission time interval; and
 	communicating with the second UE further comprises communicating with the second UE in the reserved one or more symbols of the first transmission time interval within two or more additional sets of symbols in accordance with the indicated periodicity. (interpreted as sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI or L-TTI resource allocations; transmission of two SCI-Formats, one intended to legacy (such as LTE R14) terminals and other intended to enhanced (such as R15) terminals; transmission of SCI to reserve S-TTI resources for transmission h other UEs 102; and/or other, see Khoryaev para [0194]. Also see In some embodiments, periodic broadcast vehicle-to-vehicle (V2V) communication may be used. In a non-limiting example, a periodicity of 100 msec may be used, see Khoryaev para [0137])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink component carriers as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources for transmissions.

Regarding claim 24,
 	Lee in view of Khoryaev teaches The method of claim 16, wherein communicating with the second UE comprises:
 	transmitting a signal, during a first transmission time interval of the two or more transmission time intervals, reserving one or more symbols for communicating with the second UE in a second transmission time interval of the two or more transmission time intervals; and (interpreted as sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI or L-TTI resource allocations; transmission of two SCI-Formats, one intended to legacy (such as LTE R14) terminals and other intended to enhanced (such as R15) terminals; transmission of SCI to reserve S-TTI resources for transmission h other UEs 102; and/or other, see Khoryaev para [0194])
 	communicating with the second UE in the reserved one or more symbols in the second transmission time interval. (interpreted as sidelink communication for V2V (vehicle-to-vehicle) communication, see Khoryaev para [0194])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink component carriers as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources for transmissions.

Regarding claim 25,
 	Lee in view of Khoryaev teaches The method of claim 24, wherein:
 	the signal indicates a periodicity for communicating with the second UE in the reserved one or more symbols of the second transmission time interval; and(interpreted as sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI or L-TTI resource allocations; transmission of two SCI-Formats, one intended to legacy (such as LTE R14) terminals and other intended to enhanced (such as R15) terminals; transmission of SCI to reserve S-TTI resources for transmission h other UEs 102; and/or other, see Khoryaev para [0194])
 	communicating with the second UE further comprises communicating with the second UE in the reserved one or more symbols of the second transmission time interval within two or more additional sets of symbols in accordance with the indicated periodicity. (interpreted as sidelink communication for V2V (vehicle-to-vehicle) communication, see Khoryaev para [0194])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink component carriers as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources for transmissions.

Regarding claim 27,
 	Lee in view of Khoryaev teaches The method of claim 16, wherein each possible resource configuration indicates a subchannel size, a quantity of subchannels, a feedback configuration, a reference signal configuration, a duration of a physical sidelink control channel, or a combination thereof. (interpreted as  (interpreted as  In step 1601, the first UE may receive a set of sidelink configurations from the network(gNB) and/or stores a set of sidelink configuration in the pre-configuration, see Lee para [0223]. Also see A pattern is defined by the size and position(s) of the resource in time and frequency, and the number of resource, see Lee para [0173])

Regarding claim 28,
 	Lee in view of Khoryaev teaches The method of claim 16, wherein receiving signaling comprises: receiving radio resource control signaling from the base station (interpreted as  (interpreted as  In step 1601, the first UE may receive a set of sidelink configurations from the network(gNB) and/or stores a set of sidelink configuration in the pre-configuration, see Lee para [0223])

Claim(s) 2-4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20220150933) further in view of Khoryaev (Pub No 20200275458) and Freda (Pub No 20210105789)

Regarding claim 2 and 14,
 	Lee in view of Khoryaev teaches The method of claim 1, however does not teach further comprising:
 	monitoring, during a first symbol of the set of symbols, for a reservation signal received from a third UE for one or more symbols within the set of symbols, wherein selecting the sidelink channel resource configuration is based at least in part on the monitoring.

 	Freda teaches monitoring, during a first symbol of the set of symbols, for a reservation signal received from a third UE for one or more symbols within the set of symbols, wherein selecting the sidelink channel resource configuration is based at least in part on the monitoring (interpreted as A WTRU may be configured to monitor sidelink transmissions for a resource reservation signal and use resources reserved by another WTRU which were intended for group communication. Upon reception of a resource reservation signal indicating resources available for transmission by a group (e.g., identified by a group identity transmitted in SCI), the WTRU may transmit pending data intended for the associated group identity in a portion of the reserved resources, such as in a subresource of the resources identified in the resource reservation signal, see Freda para [0131])
 	It would have been obvious to one of ordinary skill in the art to combine the sidelink as taught by Lee in view of Khoryaev with the reservation for sidelink as taught by Freda to communicate with other UEs which resources are being used for transmission.

Regarding claim 3,
 	Lee in view of Khoryaev and Freda teaches The method of claim 2, further comprising:
 	detecting the reservation signal from the third UE during the first symbol of the set of symbols, the reservation signal indicating a second data transmission within a second symbol of the set of symbols transmitted from the third UE to the second UE according to the first resource configuration, wherein selecting the sidelink channel resource configuration comprises selecting the first resource configuration based at least in part on detecting the reservation signal from the third UE. (interpreted as A WTRU may be configured to monitor sidelink transmissions for a resource reservation signal and use resources reserved by another WTRU which were intended for group communication. Upon reception of a resource reservation signal indicating resources available for transmission by a group (e.g., identified by a group identity transmitted in SCI), the WTRU may transmit pending data intended for the associated group identity in a portion of the reserved resources, such as in a subresource of the resources identified in the resource reservation signal, see Freda para [0131])
 	It would have been obvious to one of ordinary skill in the art to combine the sidelink as taught by Lee in view of Khoryaev with the reservation for sidelink as taught by Freda to communicate with other UEs which resources are being used for transmission.

Regarding claim 4 and 15,
 	Lee in view of Khoryaev and Freda teaches The method of claim 2, further comprising:
failing to detect the reservation signal from the third UE during the first symbol of the set of symbols based at least in part on the monitoring, wherein selecting the sidelink channel resource configuration comprises selecting the second resource configuration based at least in part on failing to detect the reservation signal from the third UE. (interpreted as A WTRU may be configured to monitor sidelink transmissions for a resource reservation signal and use resources reserved by another WTRU which were intended for group communication. Upon reception of a resource reservation signal indicating resources available for transmission by a group (e.g., identified by a group identity transmitted in SCI), the WTRU may transmit pending data intended for the associated group identity in a portion of the reserved resources, such as in a subresource of the resources identified in the resource reservation signal, see Freda para [0131])
 	It would have been obvious to one of ordinary skill in the art to combine the sidelink as taught by Lee in view of Khoryaev with the reservation for sidelink as taught by Freda to communicate with other UEs which resources are being used for transmission.

Claim(s)  9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20220150933) further in view of Khoryaev (Pub No 20200275458) and Ryu (Pub No 20210014831)

Regarding claim 9,
 	Lee in view of Khoryaev teaches The method of claim 1, however does not teach further comprising:
 	determining, based at least in part on one or more parameters associated with the sidelink communications, to transmit a first message or a second message based at least in part on a priority of the first message and the second transmission, a length of the first message and the second transmission, or a combination thereof.
 	Ryu teaches determining, based at least in part on one or more parameters associated with the sidelink communications, to transmit a first message or a second message based at least in part on a priority of the first message and the second transmission, a length of the first message and the second transmission, or a combination thereof (interpreted as When sidelink resources of the selected resource pool (for example, resource pool A) overlaps sidelink resources of another resource pool (for example, resource pool B) on a time axis, the UE may give up on transmission of sidelink control information and data information or feedback information transmitted in resource pool B. Alternatively, the UE may give up on sidelink transmission in a resource pool having a lower priority based on a priority provided by a higher layer. In the case of the same priority, the UE may randomly select transmission of sidelink control information and data information or feedback information, see Ryu para [0198])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink parameter as taught by Lee in view of Khoryaev with the sidelink parameter as taught by Ryu since it would have been a simple substitution of one known element for another to a adjust the system based on different changes in the network.

Regarding claim 10,
 	Lee in view of Khoryaev and Ryu teaches The method of claim 9, wherein the one or more parameters associated with the sidelink communications comprise a first set of resources associated with the first message at least partially overlapping with a second set of resources associated with the second message, a power scaling procedure for the sidelink communications performed by the first UE, the first UE receiving a reservation signal from a third UE, or a combination thereof. (interpreted as When sidelink resources of the selected resource pool (for example, resource pool A) overlaps sidelink resources of another resource pool (for example, resource pool B) on a time axis, the UE may give up on transmission of sidelink control information and data information or feedback information transmitted in resource pool B. Alternatively, the UE may give up on sidelink transmission in a resource pool having a lower priority based on a priority provided by a higher layer. In the case of the same priority, the UE may randomly select transmission of sidelink control information and data information or feedback information, see Ryu para [0198])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink parameter as taught by Lee in view of Khoryaev with the sidelink parameter as taught by Ryu since it would have been a simple substitution of one known element for another to a adjust the system based on different changes in the network.

Claim(s) 18, 20, 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20220150933) further in view of Khoryaev (Pub No 20200275458) and Baghel (Pub No 20190239118)

Regarding claim 18,
 	Lee in view of Khoryaev teaches The method of claim 16, however does not teach wherein communicating with the second UE comprises:
 	monitoring a first transmission time interval of the two or more transmission time intervals; and
transmitting, based at least in part on the monitoring, a feedback message within a second transmission time interval of the two or more transmission time intervals indicating whether communications from the second UE are received in the first transmission time interval.
 	Baghel teaches wherein communicating with the second UE comprises:
 	monitoring a first transmission time interval of the two or more transmission time intervals; and
transmitting, based at least in part on the monitoring, a feedback message within a second transmission time interval of the two or more transmission time intervals indicating whether communications from the second UE are received in the first transmission time interval.
 (interpreted as In aspects, a sidelink traffic communication and/or a sidelink feedback communication may be associated with one or more transmission time intervals (TTIs). In aspects, a TTI may be 0.5 ms. Although a larger or smaller value may be employed. In aspects, a TTI may be associated with and/or correspond to a communication structure slot. However, a TTI may be associated with a larger or smaller and/or different communication structure dimension and/or time unit (e.g., one or more slots, subframes, or frames)…. For example, during a first TTI, a device in the D2D communication system 400 (e.g., the first vehicle 450) transmitting a sidelink traffic communication using the sidelink communication structure having a sidelink feedback symbol may refrain from transmitting traffic information in one or more portions of the sidelink feedback symbol, Baghel see para [0104])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink as taught by Lee in view of Khoryaev with the sidelink feedback as taught by Baghel since it is known in the art of communications to provide feedback to determine quality of the communication channel.

Regarding claim 20,
 	Lee in view of Khoryaev teaches The method of claim 19, further comprising: monitoring the first component carrier during a first transmission time interval of the two or more transmission time intervals; monitoring the second component carrier during a second transmission time interval of the two or more transmission time intervals; and transmitting, based at least in part on monitoring the first component carrier and the second component carrier, (interpreted as In some embodiments, S-TTI transmission may be permitted on dedicated resources comprising sPSCCH/sPSSCH resource pools or S-TTI component carriers. In some embodiments, S-RSSI, PSCCH/PSSCH RSRP measurements may be defined for S-TTI structure or configured time granularity, see Khorysaev para [0197]) 
 	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink component carriers as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources for transmissions.

 	However does not teach a feedback message indicating whether communications from the second UE are received via the first component carrier and the second component carrier.
 	Baghel teaches a feedback message indicating whether communications from the second UE are received via the first component carrier and the second component carrier. (interpreted as In aspects, a sidelink traffic communication and/or a sidelink feedback communication may be associated with one or more transmission time intervals (TTIs). In aspects, a TTI may be 0.5 ms. Although a larger or smaller value may be employed. In aspects, a TTI may be associated with and/or correspond to a communication structure slot. However, a TTI may be associated with a larger or smaller and/or different communication structure dimension and/or time unit (e.g., one or more slots, subframes, or frames)…. For example, during a first TTI, a device in the D2D communication system 400 (e.g., the first vehicle 450) transmitting a sidelink traffic communication using the sidelink communication structure having a sidelink feedback symbol may refrain from transmitting traffic information in one or more portions of the sidelink feedback symbol, see para [0104])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink as taught by Lee in view of Khoryaev with the sidelink feedback as taught by Baghel since it is known in the art of communications to provide feedback to determine quality of the communication channel.

Regarding claim 21,
 	Lee in view of Khoryaev teaches The method of claim 19, further comprising: monitoring the first component carrier during a first transmission time interval of the two or more transmission time intervals; monitoring the second component carrier during a second transmission time interval of the two or more transmission time intervals; (interpreted as In some embodiments, S-TTI transmission may be permitted on dedicated resources comprising sPSCCH/sPSSCH resource pools or S-TTI component carriers. In some embodiments, S-RSSI, PSCCH/PSSCH RSRP measurements may be defined for S-TTI structure or configured time granularity, see Khorysaev para [0197]) 
 	It would have been obvious to one of ordinary skill in the art to combine the sidelink configuration as taught by Lee with the symbols for sidelink component carriers as taught by Khoryaev since it would have been a simple modification providing expected results of specifically configuring common resources for transmissions.

 	However does not teach transmitting, based at least in part on monitoring the first component carrier, a first feedback message indicating whether communications from the second UE are received via the first component carrier; and transmitting, based at least in part on monitoring the second component carrier, a second feedback message indicating whether communications from the second UE are received via the second component carrier.
 	Baghel teaches transmitting, based at least in part on monitoring the first component carrier, a first feedback message indicating whether communications from the second UE are received via the first component carrier; and transmitting, based at least in part on monitoring the second component carrier, a second feedback message indicating whether communications from the second UE are received via the second component carrier. (interpreted as In aspects, a sidelink traffic communication and/or a sidelink feedback communication may be associated with one or more transmission time intervals (TTIs). In aspects, a TTI may be 0.5 ms. Although a larger or smaller value may be employed. In aspects, a TTI may be associated with and/or correspond to a communication structure slot. However, a TTI may be associated with a larger or smaller and/or different communication structure dimension and/or time unit (e.g., one or more slots, subframes, or frames)…. For example, during a first TTI, a device in the D2D communication system 400 (e.g., the first vehicle 450) transmitting a sidelink traffic communication using the sidelink communication structure having a sidelink feedback symbol may refrain from transmitting traffic information in one or more portions of the sidelink feedback symbol, see para [0104])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink as taught by Lee in view of Khoryaev with the sidelink feedback as taught by Baghel since it is known in the art of communications to provide feedback to determine quality of the communication channel.

Regarding claim 26,
 	Lee in view of Khoryaev teaches The method of claim 16, however does not teach wherein at least one of the possible resource configurations comprises two transmission time intervals each spanning one or more of the set of symbols and configured for physical sidelink feedback channel communications between the first UE and the second UE. 
 	Baghel wherein at least one of the possible resource configurations comprises two transmission time intervals each spanning one or more of the set of symbols and configured for physical sidelink feedback channel communications between the first UE and the second UE. (interpreted as In aspects, a sidelink traffic communication and/or a sidelink feedback communication may be associated with one or more transmission time intervals (TTIs). In aspects, a TTI may be 0.5 ms. Although a larger or smaller value may be employed. In aspects, a TTI may be associated with and/or correspond to a communication structure slot. However, a TTI may be associated with a larger or smaller and/or different communication structure dimension and/or time unit (e.g., one or more slots, subframes, or frames)…. For example, during a first TTI, a device in the D2D communication system 400 (e.g., the first vehicle 450) transmitting a sidelink traffic communication using the sidelink communication structure having a sidelink feedback symbol may refrain from transmitting traffic information in one or more portions of the sidelink feedback symbol, see para [0104])
	It would have been obvious to one of ordinary skill in the art to combine the sidelink as taught by Lee in view of Khoryaev with the sidelink feedback as taught by Baghel since it is known in the art of communications to provide feedback to determine quality of the communication channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461